United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-4343
                                    ___________

Gerry C. DuBose,                       *
                                       *
             Appellant,                * Appeal from the United States
                                       * District Court for the
      v.                               * District of Minnesota.
                                       *
Jennifer L. Carey; John D. Kelly;      *      [UNPUBLISHED]
Hanft, Fride, O’Brien, Harries,        *
Swelbar & Burns, P.A.,                 *
                                       *
             Appellees.                *
                                  ___________

                              Submitted: November 3, 2006
                                 Filed: November 9, 2006
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

        Gerry C. DuBose appeals the district court’s1 order denying his motion for
default judgment, granting defendants summary judgment, and enjoining him from
filing future litigation against defendants concerning the same events. He also appeals
the denial of his request for reconsideration. Following careful review, we affirm the
judgment of the district court. See 8th Cir. R. 47B.


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.